United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                   No. 08-2000
                                   ___________

United States of America,               *
                                        *
             Plaintiff – Appellee,      *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Karrie L. Guler,                        *
                                        * [UNPUBLISHED]
            Defendant – Appellant.      *
                                   ___________

                             Submitted: September 25, 2008
                                Filed: October 8, 2008
                                 ___________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.

       Karrie Guler was convicted by a jury of assault on a federal agent, 18 U.S.C.
§ 111, and sentenced to sixty days imprisonment. Guler appeals, contending that the
district court1 erred in declining to dismiss the indictment on grounds of double
jeopardy.




      1
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
       Guler's conviction arose from her conduct at a campsite in the Ozark National
Scenic Riverways in July 2007. National Park Service rangers received several
complaints of a domestic disturbance in the campground, including reports that Guler
had hit her boyfriend with a lawn chair and that he had thrown lighter fluid on her leg.
Two rangers arrived at the campsite and found an intoxicated and confrontational
Guler. She resisted the rangers' orders and kicked one of them in the chest as she was
being placed in a patrol car.

      Guler received tickets for four violations of the federal regulations governing
conduct on National Park Service land. They charged her for being under the
influence of alcohol; disorderly conduct—fighting; disorderly conduct—use of
language; and violating a lawful order of a federal agent. On her ticket for disorderly
conduct—fighting, the statement of probable cause refers to Guler's altercation with
her boyfriend, but not to her kicking the ranger. Guler pled guilty to the four ticketed
charges and paid $700 in fines and fees.

       Guler was subsequently indicted for assaulting a federal officer, in violation of
18 U.S.C. § 111, and convicted after a jury trial. She now contends that double
jeopardy bars her conviction for that offense because it was based on the same
conduct as her guilty plea to disorderly conduct—fighting.2 Two offenses are not the
same for double jeopardy purposes if each offense requires proof of an element or fact
not required by the other. Blockburger v. United States, 284 U.S. 299, 304 (1932).
The disorderly conduct—fighting offense, codified at 36 C.F.R. § 2.34(a)(1), requires
an "intent to cause public alarm, nuisance, jeopardy or violence, or knowingly or
recklessly creating a risk thereof." In contrast, only general intent to commit assault
is necessary for conviction under 18 U.S.C. § 111. The assault offense only applies
if the victim is a federal officer or employee engaged in official duties. Disorderly

      2
        In the district court Guler made a different and even weaker double jeopardy
argument—that her prosecution for assault on a federal officer was barred by her
earlier conviction for violating the order of a federal agent.

                                          -2-
conduct—fighting has no such element. We conclude that Guler was punished for
two separate offenses involving conduct directed at different victims and occurring
at different times, in violation of separate provisions of the law with distinct elements.

       Since the district court did not err in rejecting Guler's double jeopardy challenge
to the indictment, we affirm the judgment.

                            _____________________________




                                           -3-